Fom 6 (ND/SD Mlss. DEc. 2016)

mrm=n STATES Dlsmcr Coun'r
SOUTHERN DlsTRIcr oF MIssIssIPPl
THE STATE OF MISSISSIPPI, EX Plaintiff

V. CIV[L ACTION 3:08°v780
NO.

ENTERGY MISSISSIPPI, INC-, E'] Defendant

APPLICATION FOR ADMISSION PRO HAC VICE

George W. Hardy, IV

 

 

 

 

 

 

(A) Name:
- Roedel Parsons Koch Blache Balhoft` & McCollister, ALC
Flrm Name:
Omce Address: 8440 Jefferson nghway, Sm;¢ 301
cicy: a °“ °“g° Sme LA Zip
Telephone: ( ) Fax:( )
E-Mail: Gh"dy@r°¢d¢lpar$°ns.com

 

(B) Cliem(s): Attorney Gencral, Jlm Hood

 

P.O. Box 22947

 

 

 

 

Address:
J ks MS 225
City: ac on State Zip 39
601 359-4230 _4
Telephone: ( ) Fax: (601)359 231

'I`he following information is optional:

FORM 6 (ND/SD MlSS. DEC. 2016)

(C)

Have you had a prior or continuing representation in other matters of one or more of the
clients you propose to represent, and is there a relationship between those other matter(s) and
the proceeding for which you seek admission?

Do you have any special experience, expertise, or other factor that you believe makes it
particularly desirable that you be permitted to represent the client(s) you propose to represent
in this case?

Iam admitted to practice in the:
Sm¢.,fwuisim
m District of Columbia

 

and I am currently in good standing with that Court. A certificate to that effect, issued by
the appropriate licensing authority within ninety days of the date of this Application, is
enclosed; the physical address, telephone number and website/email addms for that
admitting Court are:

Supreme Court of Louisiana
400 Royal Street

New Orleans, LA 70130-8102
(504) 310-2300

www.lasc.org

All other courts before which I have been admitted to practice:

FORM 6 (ND/SD M|SS. DEC. 2016)

 

Jurisdiction Period of Admission
Louisiana Supreme Court May 10, 2018-present
Yes No
(D) Have you been denied admission pro hac vice in this state? O @
Have you had admission pro hac vice revoked in this state? 0 @

Has Applicant been formally disciplined or sanctioned by any court
in this state in the last five years? O @

Ifthe answer was “yes,” describe, as to each such proceeding, the nature of the allegations, the
name of the person or authority bringing such proceedings; the dates the proceedings were initiated
and finally concluded; the style of the proceedings; and the findings made and actions taken in
connection with those proceedings

Yes No

(E) Has any formal, written disciplinary procwding ever been

brought against you by a disciplinary authority in any other
jurisdiction within the last five years? O ©

FonM 6 (ND/SD sts. Dac. 2016)

(F)

(G)

If the answer was “yes,” deacribe, as to each such proceeding, the nature of the
allegations; the name of the person or authority bringing such proceedings; the
date the proceedings were initiated and finally concluded; the style of the
proceedings; and the findings made and actions taken in connection with those
proceedings

Yes No
Have you been formally held in contempt or otherwise

sanctioned by any court in a written order in the last five years 0 @
for disobeying its rules or orders'?

if the answer was “yes,” describe, as to each such order, the nature of the allegations,
the name of the court before which such proceedings were conducted; the date of the
contempt order or sanction, the caption of the proceedings, and the substances of the
court’s rulings (a copy of the written order or transcript of the oral rulings must be
attached to the application). '

Please identify each proceeding in which you have filed an application to proceed
pro hac vice in this state within the preceding two years, as follows:

Name and Address of Court Date of Outcome of Application

Application

FORM 6 (ND/SD Mlss. DEC. 2016)

(H) Please identify each case in which you have appeared as counsel pro hac vice in
this state within the immediately preceding twelve months, are presently appearing
as counsel pro hac vice, or have pending applications for admission to appear pro
hac vice, as follows:

Name and Address of Court Style of Case

 

Yes No
(I) Have you read and become familiar with all the LOCAL
UNIFORM CIvIL RULEs or THE UNrrsD STATEs Disriuc'r
Coukrs FoRTHENoaTHF.RNAND SoumBRN Dlsrtucrs or @ O
Mlsslsslr\>i?
Have you read and become familiar with the MISS!SSIPP! RULES
or PaoFessioNAL CoNDuc'r? @ 0

(J) Please provide the following information about the resident attomey who has been
associated for this ease:

Name and Bar Number Vincent F. Kilborn, III (MSBR No. 103028)
Firm Name: Kilbom & Roedbuck

Oftice, Addr¢ss; Post Office Box 478
Cify! Montrose State: AL Zip:35559

Telephonc: (251) 757-8273 Fax:

Email address: vfk@lcrmlaw.us

Fom 6 (ND/SD Mcss. Dac. 2016)

(K)

 
 
 
 

The undersigned resident attorney certifies that he/she agrees to the
Applicant in this matter and to the appearance as attorney of record _ th A l'

 

03/28/2019

 

Date

 

Court must be enclosed with this Application.

CERTIFICATE OF SERVICE

The undersigned Resident Attomey certifies that a copy of this Application for Admission

Pro Hac Vice has been mailed or otherwise served on this date on all parties who have appeared in

this case.

 

March
This the H Wday of 20_13

 

 

 

Resident Attomey

United States of America
State of Louisiana

Supreme Court of the State of Louisiana

I, JOHN TARLTON OLIVIER, Clerk of thc Supreme Court of the State of Louisiana,

do hereby certify that

GEURGE WASHINGTON HARDYESQ., #38012

was duly admitted and licensed to practice as an attorney and counselor at law in this Court and
the several courts of the State of Louisiana, 011 the 10th Day of May, 2018 A.D.; and is currently
in good standing, and sufficiently qualified to perform the duties of an attorney and counselor at

law.

IN Wl'I`NESS WHERE()F, I hcreunto sign
my name and affix the seal of this Court, at
the City of New Orleans, this the 26th Day of

March, 2019, A.D.

§
Clerk of Court

Supreme Court of Louisiann

 

